1

2
                                 UNITED STATES DISTRICT COURT
3
                                        DISTRICT OF NEVADA
4
                                                   ***
5

6      ROBERT FLUKER,                                     Case No. 3:17-cv-00299-MMD-CBC

7                                        Petitioner,                     ORDER
              v.
8
       ISIDRO BACA, et al.,
9
                                     Respondents.
10

11           This habeas matter is before the Court on Respondents’ third unopposed Motion

12    for Enlargement of Time (ECF No. 43) (“Motion”). The Motion was filed on December 10,

13    2019—the second extended deadline to file an answer.

14           Petitioner commenced this action in May 2017. (ECF No. 1.) To date, both parties

15    have received numerous extensions of time to amend the pleadings and complete briefing.

16    (ECF Nos. 12, 14, 17, 20, 22, 24, 30, 40, 42.) The Motion now seeks a 45-day extension

17    of time to file an serve an answer to Petitioner’s Amended Petition for Writ of Habeas

18    Corpus (ECF No. 18).

19           Habeas actions are civil actions under federal practice and are subject to the

20    reporting requirements of the Civil Justice Reform Act of 1990 (“CJRA”), 28 U.S.C. § 471

21    et seq. 1 The CJRA sets a three-year goal for resolution of each civil case on the merits,

22    id. § 476(a)(3), and encourages “setting, at the earliest practicable time, deadlines for filing

23   ///
             1The  CJRA provides that each United States District Court must develop a civil
24
      justice expense and delay reduction plan to facilitate the deliberate adjudication of civil
25    cases on the merits, monitor and improve litigation management, and reduce cost and
      delay. See also Fed. R. Civ. P. 1 (noting that the rules should be implemented to “secure
26    the just, speedy, and inexpensive determination” of each case). The CJRA mandates the
      early and on-going judicial management of case progress. 28 U.S.C. § 473(a).
27    Additionally, each judge is required to report “the number and names of cases that have
28    not been terminated within three years after filing” on a semi-annual basis. See 28 U.S.C.
      § 476(a)(3).
1    motions and a time framework for their disposition,” id. § 473(a). Although the procedural

2    and legal complexity of certain habeas cases may impede the three-year objective, the

3    Court attempts to posture each case for a merits decision within three years of filing.

4           Given the age of this case, counsel for both parties are directed to prioritize the

5    briefing in this case over later-filed matters. Further extensions of time are not likely to

6    be granted absent compelling circumstances and a strong showing of good cause

7    why the briefing could not be completed within the extended time allowed despite

8    the exercise of due diligence.

9           It is therefore ordered that Respondents’ third unopposed motion for enlargement

10   of time (ECF No. 43) is granted in part and denied in part. Respondents have until January

11   10, 2020, to answer the amended petition in this case. All other instructions stated in the

12   scheduling order (ECF No. 38) remain in effect.

13          DATED THIS 11th day of December 2019.

14

15
                                               MIRANDA M. DU
16                                             CHIEF UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
